NOTE: This disposition is nonprecedential.



  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  TONY R. ROSS,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7143
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3381, Judge William A.
Moorman.
              __________________________

               Decided: January 19, 2011
              __________________________

   TONY R. ROSS, Little Rock, Arkansas, pro se.

    JEFFREY A. REGNER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and HAROLD
2                                               ROSS v DVA

D. LESTER, JR., Assistant Director. Of Counsel on the
brief were MICHAEL J. TIMINSKI, Deputy Assistant Gen-
eral Counsel, and TRACEY P. WARREN, Attorney, United
States Department of Veterans Affairs, of Washington,
DC.
              __________________________

  Before RADER, Chief Judge, LINN and MOORE, Circuit
                        Judges.
PER CURIAM.
     Tony Ross appeals a decision of the Court of Appeals
for Veterans Claims (“Veterans Court”) affirming a deci-
sion of the Board of Veterans Appeals (“Board”) denying
his claim for an earlier effective date for a service-
connected posttraumatic stress disorder. Ross v. Shin-
seki, No. 08-3381, 2010 U.S. App. Vet. LEXIS 1415 (Vet.
App. July 30, 2010). For the following reasons, this court
affirms.
                      BACKGROUND
    Ross served in the United States Army from October
1985 to July 1988. On May 15, 1997, Ross filed a claim
for service connection for posttraumatic stress disorder
with a regional office of the Department of Veterans
Affairs (“Department”). In 1998, the office denied his
claim, finding no medical evidence that Ross suffered
from posttraumatic stress disorder. In 2003, after Ross
moved to reopen his claim and submitted to a medical
examination, the office granted him service connection for
posttraumatic stress disorder effective on the date that
Ross moved to reopen his claim—January 15, 2002. Ross
did not appeal that decision, which then became final.
     On October 28, 2004, Ross submitted a new claim
seeking an earlier effective date for his service-connected
posttraumatic stress disorder to the regional office. The
office concluded that Ross was not entitled to an earlier
ROSS v DVA                                                3

effective date and denied his claim. On appeal, the Board
dismissed his claim, finding that his request for an earlier
effective date was an improper free-standing challenge to
a final decision of the office. The Veterans Court affirmed
the decision of the Board, and Ross timely appealed. This
court has jurisdiction under 38 U.S.C. § 7292.
                       DISCUSSION
    Ross argues that he is entitled to an earlier effective
date for his service-connected posttraumatic stress disor-
der. He contends that “[t]hey never explained to me why I
was declared non-service connected [for] [posttraumatic
stress disorder] in 1997 or 1998.” Ross did not contest the
decision setting the effective date or contend in connection
with his earlier appeal that an explanation was lacking.
Because his failure to appeal resulted in that decision
becoming final, he can only challenge the basis for that
decision now by either asserting clear and unmistakable
error or presenting new and material evidence. See
Knowles v. Shinseki, 571 F.3d 1167, 1169 (Fed. Cir. 2009).
He has done neither. Accordingly, the Veterans Court
properly affirmed the Board’s dismissal of his claim, and
there is no basis for this court to overturn that ruling.
                       CONCLUSION
   For the foregoing reasons, the decision of the Veterans
Court is affirmed.
                       AFFIRMED

                          COSTS
   Each party shall bear its own costs.